Citation Nr: 1732842	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  12-22 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI).

2.  Entitlement to service connection for a gunshot wound to the right leg.

3.  Entitlement to service connection for a right arm disability (claimed as stab wound to the right arm).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to April 1980. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction currently lies with the RO in Oakland, California.  

The matters were previously before the Board in June 2015, when they were remanded for further development, to include re-scheduling the Veteran for a video conference hearing before the Board.  A hearing was scheduled for May 2017, and the Veteran was notified of the time, date, and place of the hearing at his last known address.  However, the Veteran did not appear for his scheduled hearing, and he did not request to reschedule the hearing or provide the Board with good cause for missing the hearing.  In addition, the notification was not returned as undeliverable.  As such, the Board deems his request for a hearing withdrawn.  38 C.F.R. § 20.704(d) (2016).

The claim of service connection for a right arm disability was originally adjudicated as a claim of service connection for a stab wound to the right arm.  The record reflects the Veteran currently has numbness in the right arm and that he had an injury to his right elbow during service.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the Board has recharacterized the claim as listed on the Title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Regarding the issues on appeal, the Veteran's claims file includes 2015 and 2016 VA treatment records which note that the Veteran was in receipt of disability benefits from the Social Security Administration (SSA).  The Board notes that VA has a duty to obtain all relevant records in the custody of a Federal agency.  38 C.F.R. § 3.159(c)(2).  As there may be relevant SSA records that have not been obtained, remand is required to obtain them.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Also, the record reflects the Veteran receives ongoing VA treatment.  The most recent VA treatment records that have been associated with the claims file are from September 2016.  Therefore, all updated VA treatment records should be obtained.

Regarding the claim for service connection for a TBI, the Veteran contends that this condition was the result of being assaulted while in service by another soldier.  In his August 2012 VA Form 9, he indicated that he was "always being beat on by another soldier" and that the soldier hit him on the head with a crow bar, which caused the Veteran to suffer a concussion.  While service treatment records do not note any treatment for a concussion, they show that in September 1979, the Veteran was treated for soft tissue trauma to the nose after being punched by another Marine.  The Veteran was noted to have swelling, bleeding, blurred vision from a blow to the eye, and headaches.  An April 1980 record notes the Veteran receiving treatment for headaches.  Also, a June 1979 record shows he was hit in the mouth and had a laceration on the inside of his lip.  Post-service VA primary care treatment records from October 2015 note the Veteran having memory problems, problems with maintaining concentration/focus, and emotional dysregulation.  The VA physician indicated that the Veteran's memory impairment was suggestive of likely TBI.  Subsequent VA treatment records include TBI under the Veteran's problem list.

Regarding the claim for service connection for a right arm disability, service treatment records reflect the Veteran was treated beginning in January 1980 for a right elbow contusion that involved the ulnar nerve.  He was treated on multiple occasions tingling, numbness, pain, and limited motion.  VA treatment records, including a September 2013 record, indicate the Veteran complained of having pain in his right elbow and numbness in his arm since the in-service injury.  

In view of the above, VA examinations are needed to adequately address the claims for service connection for a TBI and a right arm disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
    
Accordingly, the case is REMANDED for the following actions:

1.  Obtain from the SSA records pertinent to any claim made by the Veteran for disability benefits, including the medical records relied upon concerning that claim.

2.  Obtain the Veteran's VA treatment records from September 2016 to the present.

3.  After the development requested items 1 and 2 is completed, schedule the Veteran for a VA examination to determine the nature and etiology of any TBI or residuals thereof that may be present.  The complete claims file must be made available to the examiner for review.  Any indicated tests should be accomplished and all pertinent symptomatology and findings must be reported in detail.

Following a review of the claims file and an examination of the Veteran, the examiner must provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran has a TBI or residuals thereof that are related to his active military service.

The Veteran has indicated that he suffered a TBI due to being assaulted in service.  Service treatment records show that in September 1979, the Veteran was treated for soft tissue trauma to the nose after being punched by another Marine.  The Veteran was noted to have swelling, bleeding, blurred vision from a blow to the eye, and headaches.  An April 1980 record also notes the Veteran received treatment for headaches.  A June 1979 record also shows that the Veteran was punched in the mouth and had a laceration on the inside of his lip.

The examiner is asked to provide an explanation for all conclusions reached based on medical principles and the medical and lay evidence of record.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After the development requested in items 1 and 2 is completed, schedule the Veteran for a VA examination to determine the nature and etiology of any right arm disability.  The complete claims file must be made available to the examiner for review.  Any indicated tests should be accomplished and all pertinent symptomatology and findings must be reported in detail.

Following a review of the claims file and an examination of the Veteran, the examiner must provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran has a right arm disability that is related to his active military service.

Service treatment records show that beginning in January 1980, the Veteran received treatment after falling on his right elbow.  He was treated on multiple occasions for a right elbow contusion that involved the ulnar nerve and caused him to have tingling, numbness, pain, and limited motion.  

The examiner is asked to provide an explanation for all conclusions reached based on medical principles and the medical and lay evidence of record.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




